Citation Nr: 0726849	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  06-10 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling

4.  Entitlement to service connection for a left shoulder 
condition.

5.  Entitlement to service connection for a right shoulder 
condition.

6.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for cardiomyopathy.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the cervical spine.

8.  Entitlement to a total rating due to unemployability 
caused by service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and sister


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to March 
1974 and from September 1983 to July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and March 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied the 
benefits sought on appeal.

In February 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folders.

The veteran has previously filed a claim for rheumatoid 
arthritis which is not currently on appeal before the Board.  
Further, in June 2007, the Board received correspondence from 
the veteran requesting entitlement to service connection for 
a mood disorder/depression secondary to his service connected 
disabilities.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action.

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The veteran's traumatic arthritis of the lumbar spine has 
not been manifested by forward flexion of the thoracolumbar 
spine that is limited to 30 degrees or less; or by favorable 
ankylosis of the entire thoracolumbar spine.

2.  Traumatic arthritis of the left knee has not been 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; or by any recurrent subluxation or 
lateral instability.

3.  Traumatic arthritis of the right knee has not been 
manifested by flexion limited to 30 degrees or extension 
limited to 15 degrees; or by any recurrent subluxation or 
lateral instability.

4.  A left shoulder condition is not shown by competent 
medical evidence to have a nexus or relationship to service.

5.  A right shoulder condition is not shown by competent 
medical evidence to have a nexus or relationship to service.

6.  The weight of the competent and probative evidence is 
against a conclusion that cardiomyopathy was a proximate 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or an event not reasonably foreseeable in 
the furnishing of medical care by VA.

7.  By rating decision in June 2002 entitlement to service 
connection for arthritis of the neck was denied; the veteran 
was notified of the decision but he did not initiate an 
appeal.

8.  The evidence associated with the claims file since the 
June 2002 RO decision denying service connection for 
arthritis of the neck does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for traumatic arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5237 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261.

4.  A left shoulder condition was not incurred in or 
aggravated by active military service, and arthritis of the 
left shoulder may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

5.  A right shoulder condition was not incurred in or 
aggravated by active military service, and arthritis of the 
right shoulder may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309.

6.  The requirements for compensation pursuant to 38 U.S.C.A. 
§ 1151 for cardiomyopathy from treatment performed by the VA 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.358, 3.361 
(2006).

7.  The June 2002 rating decision which denied entitlement to 
service connection for arthritis is final.  38 U.S.C.A. § 
7105 (West 2002).

8.  The additional evidence presented since the June 2002 
rating decision is not new and material, and the claim of 
entitlement to service connection for degenerative joint 
disease of the cervical spine is not reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
May and June 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  

An April 2005 provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for degenerative joint disease of the cervical 
spine.  The veteran has been adequately informed of the 
specific basis for the prior denial of his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

While the appellant may not have received full notice prior 
to the initial decision, after notice was provided he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims.  The claimant was provided the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.   

II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

A.  Traumatic arthritis of the lumbar spine

Background

Social Security Administration records show that the veteran 
was awarded disability benefits.  It was noted that his 
disability began in November 2003 and his primary diagnosis 
was cardiomyopathy with a secondary diagnosis of a back 
disorder.  Medical records accompanying the Social Security 
disability finding reveal evidence pertaining to lumbar 
degenerative disc disease. 

Lakeland Regional Medical Center records dated December 2003 
indicate the veteran was prescribed opiate medication and 
showed a history of chronic nonmalignant back pain.  

At a December 2004 VA examination, the veteran reported he 
took medications for his back including anti-inflammatories 
and narcotics.  He stated he was able to ambulate and he had 
to use a cane and walked approximately 50 yards.  It was 
noted that the veteran was restricted by knee pain as well as 
a heart condition.  The veteran described his pain at level 
L4 but extending midline like a belt all the way around to 
the anterior iliac crest.  His discomfort was alleviated by 
just laying and resting.  Forward flexion or any movement for 
that matter reportedly aggravated his back pain.  He 
complained that both legs were numb in a stocking like 
distribution from his groin all the way down to his toes.  He 
was able to transfer out of bed, ambulate to the bathroom, 
toilet, bathe, groom, dress, and drive; however, he required 
a motorized wheelchair for moving distances greater than 10 
to 15 yards because of his cardiac condition.  He had no 
bowel or bladder complaints and no complaints of weakness.  

Examination of the lumbar spine showed that forward flexion 
was 90 out of 90 degrees, lateral flexion was 30 out of 30 
degrees, and lateral rotation was 30 out of 30 degrees.  
Extension was 20 out of 30 degrees.  Motor examination was 
normal for his lower extremities.  There was no clonus or 
Babinski or hyperreflexia.  Sensation to fine touch was noted 
as normal.

Review of the lumbar spine x-rays of November 2004 revealed 
only early mild degenerative changes.  There were some trace 
anterior osteophytes.  There was a mild loss of lumbar 
lordosis.  There was a mildly decreased L5 S1 disc space.

The examiner noted that the veteran's impairment and his 
overall level of functioning and exercise tolerance was not 
at all impaired due to his lumbar spine.  Rather, the 
appellant was impaired secondary to his cardiac status.  In 
regard to DeLuca, the examiner indicated there were no 
further loss or change in range of motion, pain, weakness, or 
incoordination with repetitive testing.

At his February 2007 Board Central Office hearing, the 
veteran testified that his range of motion in his lumbar 
spine is more limited than reflected by the currently 
assigned disability evaluation.  He indicated that if he did 
not take his time getting up out of bed he experienced 
excruciating pain down his back.  He stated that VA furnished 
him with an electric scooter, a walker, a wheelchair, and a 
cane.  The veteran stated these were not provided all for his 
heart condition.  The veteran contended that his daily 
routines, were limited due to his service connected back 
condition.  

Criteria and analysis

The veteran was granted service connection for his lumbar 
spine disability in a February 1993 rating decision and 
assigned a 10 percent disability rating.  A June 2002 rating 
decision granted a 20 percent rating effective November 5, 
2001 under 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(lumbosacral strain).  This disability evaluation has 
remained in effect since that time.  

Under 38 C.F.R. § 4.71a (2006), a lumbosacral strain is 
evaluated under the general formula for back disorders. 
 These rating criteria are controlling regardless whether 
there are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  Under the code, a 20 percent 
evaluation is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
30 degrees or less, or for favorable ankylosis of the entire 
thoracolumbar spine.  

The December 2004 VA examination showed thoracolumbar flexion 
to 90 degrees.  Hence, while limited, the lumbosacral strain 
is not manifested by a limitation of forward thoracolumbar 
flexion to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  As such, the preponderance of 
the evidence is against assigning a rating in excess of 20 
percent.

In reaching this decision the Board acknowledges that 
different diagnostic codes potentially allow for the 
assignment of higher ratings.  Significantly, however, the 
veteran is service connected only for a lumbosacral strain. 
 He is not service connected for an intervertebral disc 
syndrome.  Hence, consideration of these other codes is not 
in order.  Therefore, the benefit sought on appeal is denied.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40, 4.45 (2006), however, at no time has 
evidence of such signs as disuse muscle atrophy, or 
incoordination on use due to the lumbosacral strain been 
clinically demonstrated.  Hence, an increased rating under 
these regulations is not in order.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Traumatic arthritis of the left and right knees

Background

At the December 2004 VA examination the veteran reported 
taking medications including anti-inflammatories and 
narcotics.  He stated he was able to ambulate and he had to 
use a cane and walked approximately 50 yards.  It was noted 
that the veteran was restricted from knee pain as well as his 
heart condition.  He reported dull achy constant knee pain as 
well as some clicks and pops without pain.  He also reported 
that his knees gave way.  He denied any locking.  He reported 
significant pain going up and down stairs as well as 
stooping.  He reported swelling in the knees.  He had not had 
a flare-up in over six months.  At times, if he did get a 
flare-up, it was from increased activity in the knees.  He 
alleviated this with rest and anti-inflammatories as well as 
ice.  He used a cane when he walked, occasionally a walker, 
and at the examination, a wheelchair.  It was noted that the 
veteran wore braces on the knees bilaterally which offered 
him some support.  

Examination of the bilateral knees revealed the skin to be 
intact.  There was no swelling, ecchymosis, or gross 
deformity.  There were no joint effusions noted.  He did have 
very minimal crepitace bilaterally in the patellofemoral 
region.  The range of motion for each knee was full actively 
and passively from 0 to 140 degrees.  He did get some mild 
pain in the last five degrees of flexion bilaterally.  This 
was unchanged with repetitive motions.  He had no joint line 
tenderness.  His knees were ligamentously intact to anterior 
and posterior drawer test.  He had a negative Lachman's test.  
He had mild laxity with varus stressing and a negative 
McMurray's test bilaterally.  His neurovascular status was 
otherwise intact.  Compartments were soft. 

X-rays showed minimal medial joint line narrowing compared to 
the lateral joint.  There were no osteophytic changes.  The 
examiner noted that the veteran showed minimal fatigability, 
decreased endurance, and strength secondary to this mild 
degenerative arthritis of the knees.

At his February 2007 Board Central Office hearing, the 
veteran testified that his range of motion in his knees were 
more limited than reflected by the currently assigned 
disability evaluation.  He stated that it normally took him 
30 to 45 minutes to get out of bed and his knees were stiff.  
He testified that sometimes he had to massage his knees in 
order to move normally.  He stated that if he tried to bend 
quickly his hip would be "pulled out of socket."  He stated 
the VA furnished him with an electric scooter, a walker, a 
wheelchair, and a cane.  The veteran stated these were not 
provided all for his heart condition.  The veteran contended 
that his daily routines, including not being able to work, 
were limited due to his service connected bilateral knee 
condition.  

Criteria and analysis

By a rating decision dated August 1992, the veteran was 
assigned noncompensable ratings for traumatic arthritis of 
each knee.  An October 1994 rating decision assigned a 10 
evaluation.  These ratings have remained in effect since.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

VA General Counsel has held that knee arthritis and 
instability may be rated separately under Diagnostic Codes 
5003 and 5257, while cautioning that any such separate rating 
must be based on additional disabling symptomatology.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98, 63 Fed. Reg. 56,704 (1998).  Further, VA General Counsel 
has held that separate ratings under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of he leg), may 
be assigned for disability of the same joint.  VAOGCPREC 9-
2004; 69 Fed. Reg. 59990 (2004).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted where flexion of the leg is limited to 45 
degrees, and a 20 percent rating is warranted where flexion 
is limited to 30 degrees.

A 10 percent rating is also appropriate where extension of 
the leg is limited to 10 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

It is neither contended nor shown that the veteran's service-
connected disabilities involve ankylosis of the knees 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or removal of semilunar cartilage 
(Diagnostic Code 5259).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent is warranted for moderate 
recurrent subluxation or lateral instability.

Finally, a higher rating may be awarded based on functional 
loss due to pain, under 38 C.F.R. § 4.40, or based on 
weakness, fatigability or incoordination, pursuant to 38 
C.F.R. § 4.45.  DeLuca.

The Board finds that the preponderance of the evidence is 
against an increased evaluation for either knee.  In this 
respect, the 2004 VA examination did not show evidence of 
recurrent subluxation or lateral instability or any 
compensable limitation of motion.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

As noted, the VA examination showed a normal range of motion 
of each knee with some mild pain five degrees of flexion 
which was unchanged with repetitive motions.  Even if the 
Board conceded that pain equated to an additional limitation 
of flexion and/or extension of several degrees, he would 
still need significant loss of motion to warrant higher 
evaluations under either Diagnostic Code 5260 or 5261.  Such 
is not present in this case.  As noted, there is no objective 
evidence of instability with either knee.  Therefore, even 
taking into account the veteran's alleged loss of motion due 
to pain, his adverse symptomatology does not equate to the 
criteria for either a higher or a separate evaluation under 
Diagnostic Codes 5260, 5261, or 5257.  38 C.F.R. §§ 4.2, 4.3, 
4.7, 4.45, 4.71a; DeLuca.  This is true throughout the period 
of time during which his claim has been pending.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59, however, there is no objective 
evidence that knee pain is productive of disuse atrophy, skin 
changes, or objectively demonstrable weakness.  While the 
Board acknowledges the appellant's complaints of pain, the 
record shows that he is adequately compensated by ratings 
assigned his knee disabilities.

The medical evidence does not show any bilateral knee 
instability warranting a separate evaluation under Diagnostic 
Code 5257.  While the December 2004 VA examination revealed 
laxity bilaterally, the examination found the knees were 
ligamentously intact to anterior and posterior drawer test; 
negative Lachman's and McMurray's tests; and there was no 
laxity with varus stressing.  In the absence of such specific 
findings, the preponderance of the competent evidence is 
against granting separate ratings under Diagnostic Code 5257.  
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

Finally, in reaching each of the foregoing decisions the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against this claims, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



III.  Service connection for left and right shoulder 
conditions

Background

Service medical records are negative for complaints, 
treatment, or diagnoses of a right or left shoulder 
condition.  Records show in May 1985 the veteran complained 
of chest pain that radiated to his left shoulder.  The 
assessment was chest wall pain syndrome.  The veteran's July 
1992 separation showed normal clinical evaluation of the 
upper extremities.

In September 1992, the veteran complained of chronic joint 
pains especially in the ankles and knees.  The examination 
showed no swelling and no deformity.  The veteran's range of 
motion of the shoulders was between 0 and 80 degrees 
bilaterally.  The diagnosis was chronic joint pain, no 
deficit.  At his July 1994 and May 2002 VA examinations, the 
veteran had no complaints in reference to his shoulders.

At his March 1994 RO hearing, the veteran did not testify to 
an injury or complain about his shoulders.  

At his February 2007 Board Central Office hearing, the 
veteran testified that he injured his shoulders in service as 
a result of a grenade concussion blast in 1974.  The veteran 
was not aware of any current diagnosis attributed to his 
shoulder pain.  The veteran stated he had VA x-rays taken of 
his shoulder in 2005 and they might have indicated he had 
arthritis of his shoulders.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he injured his shoulders as a 
result of a grenade blast in service in 1974.  Notably, 
however, the veteran's service medical records and separation 
examination show no complaints, treatment, or diagnosis of a 
bilateral shoulder disability to include arthritis.  More 
significantly, there is no medical evidence that the veteran 
currently has a bilateral shoulder disability.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.

Even assuming arguendo, that x-rays in 2005 did show evidence 
of arthritis of the shoulders, presumptive service connection 
is not warranted because there is no evidence showing 
manifestations of arthritis within one year of discharge from 
active duty.  The veteran's discharge date was 1992.  As 
such, there was a considerable length of time between the 
veteran's separation from service and any diagnosis of 
arthritis.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  In 
addition, there are no medical records relating any shoulder 
disability to service.

Finally, the veteran did not mention his shoulder complaints 
during VA examinations conducted in 1994, or 2002.  VA 
examinations do not show a chronic shoulder disability or 
abnormal bone or joint pathology of either shoulder.  
Therefore, the record is against finding a continuity of 
objectively verifiable symptomatology.  38 C.F.R. § 3.303(d).  

Under these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
these claims must be denied.

IV.  Compensation pursuant to 38 U.S.C.A. § 1151 for 
cardiomyopathy

Background

The veteran contends that he was diagnosed with a high heart 
rate at the Tampa VA Medical Center; however, he did not 
receive treatment for this condition and, as a result, 
developed severe cardiomyopathy.  

VA medical records show the veteran was treated for shortness 
of breath and fatigue.  In November 2003, the veteran was 
hospitalized at the VA Medical Center with a primary 
diagnosis of hypertension, tachycardia induced 
cardiomyopathy, and atrial flutter.  Medical records from 
Lakeland Regional Medical Center show a diagnosis of severe 
cardiomyopathy.  

A medical opinion was requested to determine whether there 
was a relationship between care received and the veteran's 
severe cardiomyopathy.  

A February 2005 VA examiner reviewed the veteran's claims 
file.  The examiner noted the veteran did have tachycardia 
induced cardiomyopathy; however, on reviewing his records, 
the time before his admission in the hospital in December 
2003, he really only had elevated pulses recorded a few 
times.  The examiner noted it was prominent in November and 
at that time, they did order a cardiac workup as he was 
having this fast heart rate and cardiac symptoms.  However, 
prior to that, he mostly was having gastrointestinal 
problems.  Most of the reported pulses were within normal 
limits.  The specific numbers were 90s and there were a few 
elevated ones, but certainly no sustained tachycardia.  The 
examiner opined that it would be impossible to say that the 
veteran was treated insufficiently.  Rather, the examiner 
found that as soon as the veteran had definite cardiac 
symptoms he was evaluated and treated properly.  The examiner 
found no evidence to support the veteran's claim of 
insufficient treatment under 38 U.S.C. § 1151.

At his February 2007 Board Central Office hearing, the 
veteran testified that VA failed to treat his tachycardia in 
a timely manner resulting in his cardiomyopathy.  He stated 
that his medical records showed his heart rate was over 100 
for two years and was never given an electrocardiogram, never 
given a stress test, or any kind of cardiology workup in 
reference to why his heart rate was so high.  The veteran's 
main contention was that tachycardia existed for a number of 
years, VA was aware of this, but they failed to treat the 
disorder and consequently injured the appellant.  

Criteria and analysis

Applicable law provides that compensation shall be awarded 
for a qualifying additional disability in the same manner as 
if such additional disability or death were service- 
connected.  For purposes of this section, a disability is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary and the proximate 
cause of the disability was (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
expressed or implied consent of the veteran or the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered. 38 C.F.R. § 3.358 
(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended. See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  38 C.F.R. 
§ 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32; 38 C.F.R. § 3.361(d)(2).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2006).

Upon careful consideration of the evidence of record, it is 
apparent that the preponderance of the evidence is against 
the veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 and 38 C.F.R. § 3.361.

After reviewing the medical evidence, the February 2005 VA 
examiner indicated the time before his admission in the 
hospital in December 2003, the veteran really only had 
elevated pulses recorded a few times.  The examiner noted it 
was prominent in November and at that time, they did order a 
cardiac workup as he was having this fast heart rate and 
cardiac symptoms.  However, prior to that, he mostly was 
having gastrointestinal problems. Most reported pulses were 
within normal limits.  The specific numbers were 90s and 
there were a few elevated ones, but certainly no sustained 
tachycardia.  Thus, it would be impossible to say that the 
veteran was treated insufficiently and as soon as he did have 
definite cardiac symptoms, he was evaluated and treated 
properly.  The examiner found no evidence to support the 
veteran's claim of insufficient treatment under 38 U.S.C. 
§ 1151.

The appellant has submitted no competent evidence which tends 
to substantiate his contentions that he suffered additional 
disability due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of any additional disability was 
VA's failure to properly treat the veteran's high heart rate.

In the absence of competent evidence which demonstrates 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, the Board concludes that 
compensation under 38 U.S.C.A. § 1151 for additional 
disability for failure to treat the veteran's tachycardia is 
not warranted.  Accordingly, the claim is denied.

V.  New and material evidence

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for arthritis of the neck was denied in a 
June 2002 VA rating decision.  The claim was denied because 
there was no evidence of this disability during military 
service and no relationship to military service was shown.  
The veteran was notified of the decision and of his appellate 
rights, but he did not appeal.  

The evidence of record at the time of the June 2002 RO 
decision included service medical records which show that the 
veteran was seen in February 1990 with complaints of a sore 
neck after bowling.  The examination showed full range of 
motion of the neck.  The assessment was paracervical muscle 
spasm.  The veteran's July 1990 separation examination showed 
normal clinical evaluation of the spine, other 
musculoskeletal.  

At a September 1992 VA examination, the veteran complained of 
chronic joint pains especially in the ankles and knees.  
There were no complaints noted of neck or cervical pain.  At 
his July 1994 and May 2002 VA examinations, the veteran had 
no complaints in reference to his cervical spine.

At his March 1994 RO hearing, the veteran did not testify to 
an injury or complain about his cervical spine or neck.  

Evidence received after the June 2002 rating decision 
includes a February 2007 Board Central Office hearing, in 
which the veteran testified that he injured his neck in the 
grenade explosion which occurred in basic training in 1974.  
He claimed he now had a cervical disorder as a result of this 
incident in service.  

There is no additional medical evidence since the June 2002 
RO decision which shows the veteran currently has 
degenerative joint disease of the cervical spine.  Further, 
there remains no competent evidence which links a current 
cervical disorder to service.  Hence, the evidence received 
after the June 2002 RO decision does not raise a reasonable 
possibility of substantiating the claim.  What was missing at 
the time of the June 2002 RO decision and what is missing 
now, is medical evidence of a current cervical disability 
that is related to his active duty service.

While the statements of the veteran which express his beliefs 
that his claimed disability began during service are 
acknowledged, to the extent that he is attempting to present 
argument regarding etiology or medical causation of disease 
or illnesses, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions on such medical questions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  The veteran's 
contentions in this regard were previously of record and his 
current contentions, being essentially the same, are not new 
and material to his claim.


ORDER

Entitlement to an increased evaluation for lumbar traumatic 
arthritis is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the left knee is denied.

Entitlement to an increased evaluation for traumatic 
arthritis of the right knee is denied.

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for a right shoulder 
condition is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability as a result of VA medical care is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for degenerative 
joint disease of the cervical spine is not reopened.


REMAND

As noted above, the veteran has raised the issues of 
entitlement to service connection for rheumatoid arthritis, 
and entitlement to service connection for depression and a 
mood disorder secondary to multiple service connected 
disorders.  These issues are inextricably intertwined with 
any claim of entitlement to a total disability evaluation 
based on individual unemployability due to service connected 
disorders.  Hence, further development is in order.

Therefore, this case is REMANDED for the following action:

1.  After fulfilling any notice and duty 
to assist requirements provided by law, 
the RO should adjudicate  the claims of 
entitlement to service connection for 
rheumatoid arthritis, and entitlement to 
service connection for depression and a 
mood disorder secondary to multiple 
service connected disorders.  Thereafter, 
the RO should readjudicate the claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability due to service connected 
disorders.  If the unemployability claim 
remains denied a supplemental statement 
of the case must be issued, and the 
appellant and his representative provided 
an opportunity to respond.

2.  The veteran is hereby informed that 
the Board does not have appellate 
jurisdiction over the issues of 
entitlement to service connection for 
rheumatoid arthritis, and entitlement to 
service connection for depression and a 
mood disorder secondary to multiple 
service connected disorders.  Hence, if 
these benefits are denied by the RO, he 
must perfect any claim in accordance with 
38 U.S.C.A. § 7105 (West 2002) before the 
Board could exercise jurisdiction over 
these new matters.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


